Citation Nr: 1550762	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-28 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to October 1945.  The Veteran died in August 2011, and the Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.

In September 2015, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in August 2011, and the death certificate lists congestive heart failure, hypertensive heart disease, and hypertension as the causes of death, with chronic obstructive pulmonary disease and pulmonary fibrosis as other significant conditions contributing to death.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) and cold injury residuals of the bilateral lower extremities.
3.  The probative, competent evidence is at least in relative equipoise as to whether the Veteran's heart and pulmonary disease were proximately due to or aggravated by his service-connected PTSD and cold injury residuals of the bilateral lower extremities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for the cause of the Veteran's death.  As this decision represents a full grant of the Appellant's claim, no discussion of VA's duty to notify or assist is necessary.

The Veteran died in August 2011, and the death certificate lists the causes of death as several heart and pulmonary conditions, including congestive heart failure, hypertensive heart disease, and hypertension, with chronic obstructive pulmonary disease and pulmonary fibrosis listed as other significant conditions contributing to death.  At the time of his death, the Veteran was service connected for PTSD, cold injury residuals of the bilateral lower extremities, bilateral hearing loss, and tinnitus, with a 100 percent combined disability rating.  The Appellant asserts that the Veteran's PTSD and cold injury residuals contributed to heart and pulmonary disease, his ultimate causes of death. 

Death benefits are payable to the surviving spouse, children, and parents of a veteran who dies from a service-connected or compensable disability.  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and a veteran's death.  38 C.F.R. § 3.312(c)(1).

In order to establish direct service connection for a disability, there must be: (1) competent evidence of a current disability; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the in-service disease, injury, or event and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The record reflects that the Veteran was awarded service connection for PTSD effective July 2010 and was assigned a 70 percent disability rating.  VA treatment records demonstrate that he had experienced symptoms including anxiety, hyperarousal, and intense nightmares since May 1945.  The Veteran was also awarded service connection for cold injury residuals of the bilateral lower extremities, rated at 20 percent disabling for each extremity, from July 2010.  

In a January 2012 statement, one of the Veteran's treating physicians, Dr. J. DeCosmo, reported that the Veteran had suffered from multiple circulatory and respiratory medical issues.  Dr. DeCosmo further opined that the Veteran's PTSD was a major health risk for his heart disease, and was undoubtedly a major part of the Veteran's ultimate demise.  In a May 2013 statement, another of the Veteran's treating physicians, Dr. R. Sheppard, opined that it was possible that the Veteran's underlying congestive heart failure could have been as a result of his cold exposure as a soldier during his service in Europe and that it was least as likely as not that the Veteran's death was related to service.  

Conversely, a June 2013 VA examiner opined that the Veteran's death was not caused by or a result of the Veteran's PTSD.  The opinion was based on the fact that the examiner was unaware of any medical literature correlating PTSD to a predisposition for the causes of the Veteran's death.  However, the VA examiner did not address whether the conditions were aggravated by PTSD or related to the Veteran's cold injury residuals.  

During the September 2015 hearing, the Appellant testified that clinicians treating the Veteran for his heart conditions had indicated that his anger issues, related to PTSD, were not good for his heart.  The Appellant is competent to report what these clinicians told her about the Veteran's health.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  The Board finds her testimony credible.  Additionally, at the hearing the Appellant's representative cited to a study from the National Institutes of Health indicating a link between PTSD and an increased risk of heart disease and hypertension.

Based on the foregoing, and resolving the benefit of the doubt in favor of the Appellant, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities of PTSD and cold injury residuals proximately caused or aggravated the Veteran's causes of death, including heart and pulmonary disease.  As such, service connection for the cause of the Veteran's death is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


